 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------x
 WILMINGTON SAVINGS FUND
 SOCIETY, FSB d/b/a CHRISTINA
 TRUST, not individually but as trustee
 for PRETIUM MORTGAGE                                MEMORANDUM AND ORDER
 ACQUISITION TRUST                                   Case No. 18-CV-4231 (FB) (RER)

                        Plaintiff,

        -against-

 RICHARD G. KLEIN, JR.; DONNA M.
 KLEIN; and NEW YORK CITY
 TRANSIT ADJUDICATION BUREAU

                        Defendants.
------------------------------------------------x

Appearance:

For the Plaintiff:
STEPHEN J. VARGAS
Gross Polowy LLC
900 Merchants Concourse, Suite 412
Westbury, NY 11590

BLOCK, Senior District Judge:

       Magistrate Judge Reyes issued a Report an Recommendation (“R&R”)

recommending that a default judgment be entered against defendants Richard G.

Klein and Donna M. Klein (collectively, “the Kleins”) in the total amount of




                                                1
$387,235.511 plus $39.08 in prejudgment interest, calculated per day from

September 23, 2018 through date of judgment. The R&R also recommended the

granting of a requested foreclosure and sale and the appointment of a referee to

conduct the foreclosure and sale. Finally, the R&R recommended dismissal of the

claim against defendant New York City Transit Adjudication Bureau (“NYC TAB”).

The R&R advised that objections were due within 14 days of service and warned

that “[f]ailure to file timely objections waives the right to appeal the District Court’s

Order.” R&R at 7. The R&R was served on all the defendants at their last known

address on April 10, 2019, making objections due by April 24, 2019. To date, no

objections have been filed.

      Where clear notice has been given of the consequences of failure to object,

and there are no objections, the Court may adopt the R&R without de novo review.

See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); Mario v. P & C Food Mkts., Inc.,

313 F.3d 758, 766 (2d Cir. 2002) (“Where parties receive clear notice of the

consequences, failure timely to object to a magistrate’s report and recommendation

operates as a waiver of further judicial review of the magistrate’s decision.”). The

Court will, however, excuse the failure to object and conduct de novo review if it




      1
        This figure accounts for $308,404.95 for the outstanding principal balance;
$60,378.60 for accrued interest through September 22, 2018; $17,655.40 for certain
insurance and tax disbursements; and $796.50 in costs. See R&R at 7.
                                         2
appears that the magistrate judge may have committed plain error. See Spence v.

Superintendent, Great Meadow Corr. Facility, 219 F.3d 162, 174 (2d Cir. 2000).

      No error, plain or otherwise, appears on the face of the R&R. Accordingly,

the Clerk shall enter judgment in accordance with the R&R.

      SO ORDERED.

                                           /S/ Frederic Block
                                           FREDERIC BLOCK
                                           Senior United States District Judge

Brooklyn, New York
May 3, 2019




                                       3
